DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 recites the limitation "further controllable semiconductor switching element".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation has been treated as “respective controllable semiconductor switching element”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Faust et al. (U.S. Patent 4,367,418, hereafter Faust) in view of Mizoguchi et al. (U.S. Patent 5,831,293, hereafter Mizoguchi).
Claim 1: Faust teaches a switching device for disconnecting a current path in a DC supply system (Figures 4 and 13), said current path comprising source-end and load-end inductances (inherent source-end and load-end inductances of conductors provided at the source-end and the load-end), the switching device comprising: 
a switching module (Figure 4), wherein the switching module comprises three parallel branches; 
the first branch including a controllable semiconductor switching element (thyristor T of Figure 4); 
the second branch including a first resistor (R1; Figure 13 which is the subcircuit of Figure 4) connected in series to a second resistor (R2) and then a first capacitor (C2); 
the third branch including a second capacitor (C1) in series with a second switching element (CAD2); 
wherein a first node (node at the top of Figure 13 connected to the anode of T in Figure 4) joins the first end of all three branches so the first resistor (R1) is connected to a first load terminal of the controllable semiconductor switching element (the node at the top of Figure 13 connected to the anode of T in Figure 4) and a second load terminal of the controllable semiconductor switching element (the node at the bottom of Figure 13 connected to the cathode of T in Figure 4) is connected to the first capacitor (C2); and 
	a connecting leg (middle node of Figure 13) runs from an intermediate node of the second branch to a respective intermediate node of the third branch, wherein the intermediate node of the second branch is between the first resistor and the second resistor (node between R1 and R2) and the respective intermediate node of the third branch is between the second capacitor and the second switching element (node between C1 and CAD2). 
	Faust does not specifically teach two series-connected switching modules, wherein each of the switching modules comprises three parallel branches. 
	Mizoguchi teaches two series-connected switching modules (SW11 and SW12; Figure 22 and column 18 lines 1-3), wherein each of the switching modules comprises three parallel branches (each switch SW11 and SW12 comprising the circuit of Figure 4 of Faust comprising three parallel branches); 
	the first branch of each switching module (thyristor T of Figure 4 of Faust for each switch SW11 and SW12 of Mizoguchi) including a respective controllable semiconductor switching element (thyristor T of Figure 4 of Faust);
	the second branch of each switching module (R1; Figure 13 which is the subcircuit of Figure 4 of Faust for each switch SW11 and SW12 of Mizoguchi) including a respective first resistor connected in series to a second resistor and then a first capacitor (R1; Figure 13 which is the subcircuit of Figure 4 of Faust); 
	the third branch of each switching module (C1 and CAD2; Figure 13 of Faust for each switch SW11 and SW12 of Mizoguchi) including a respective second capacitor (C1) in series with a second switching element (CAD2); 
	wherein a respective first node (node at the top of Figure 13 connected to the anode of T in Figure 4 of Faust for each switch SW11 and SW12 of Mizoguchi) joins the first end of all three branches.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the two series-connected switching modules taught by Mizoguchi in the circuit of Faust to provide a power converter for a motor driving circuit (column 17 lines 62-64 of Mizoguchi).

Claim 4: Faust further teaches that the further controllable semiconductor switching element (thyristor T of Figure 4 of Faust for either SW11 and SW12 of Mizoguchi) comprises a thyristor.
 
Claim 9: Faust further teaches that a desired discharge time of the capacitor is set by the ratio of the resistance values of the resistors in the series circuit (via R1, R2 and C2; Figures 13, 13a and 13b).

Claims 2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faust in view of Mizoguchi and further in view of Vershinin (U.S. Patent 10,498,328).
Claim 2: Faust and Mizoguchi teach the details of claim 1 above. Faust and Mizoguchi do not specifically teach that the further controllable semiconductor switching element (thyristor T of Figure 4 of Faust for either SW11 and SW12 of Mizoguchi) can be switched to a conducting state and a blocking state via a control signal. 
Vershinin teaches a further controllable semiconductor switching element (16; Figure 1) that can be switched to a conducting state and a blocking state via a control signal (via 26,28; column 5 lines 4-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the further controllable semiconductor switching element taught by Vershinin in the circuit of Faust and Mizoguchi to be able to make an operational decision independently of current flowing through the thyristor or a voltage applied to the thyristor (column 5 lines 27-40 of Vershinin).  

Claim 5: Faust and Mizoguchi teach the limitations of claim 4 above. Faust and Mizoguchi do not specifically teach that the thyristor is disconnectable. 
Vershinin teaches a thyristor is disconnectable (via 50; Figure 1 of Vershinin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the further controllable semiconductor switching element taught by Vershinin in the circuit of Faust and Mizoguchi to be able to make an operational decision independently of current flowing through the thyristor or a voltage applied to the thyristor (column 5 lines 27-40 of Vershinin).
  
Claim 6: The combined circuit further teaches that the thyristor can be turned off by a turn-off circuit (via 50; Figure 1 of Vershinin and Figure 13 of Faust).  

Claim 7: The combined circuit further teaches that the controllable semiconductor switching element (thyristor of Faust) is an element of the turn-off circuit (Figure 13 of Faust).  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faust in view of Mizoguchi and further in view of Cairoli et al. (U.S. Patent 10,230,260, hereafter Cairoli).
Claim 3: Faust and Mizoguchi teach the limitations of claim 1 above. Faust and Mizoguchi do not specifically teach that the further controllable semiconductor switching element (thyristor T of Figure 4 of Faust for either SW11 and SW12 of Mizoguchi) is an insulated-gate bipolar transistor. 
Cairoli teaches a further controllable semiconductor switching element is an insulated-gate bipolar transistor (column 2 lines 59-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the further controllable semiconductor switching element taught by Cairoli in the circuit of Faust and Mizoguchi to provide a controlled turn off device (column 2 lines 59-67 of Cairoli).

Response to Arguments
Applicant’s arguments filed September 2, 2022 with respect to the rejection(s) of amended claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Faust in view of Mizoguchi, where such features are disclosed by Mizoguchi as discussed in the above rejection. Since the new grounds of rejection were necessitated by the amendments, this action is made final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        

/RYAN JOHNSON/Primary Examiner, Art Unit 2849